                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3     JOHN REGAN,                                        Case No. 19-cv-02558-TSH
                                   4                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   5             v.

                                   6     CALIFORNIA STATE GOVERNMENT, et
                                         al.,
                                   7
                                                        Defendants.
                                   8

                                   9          On May 13, 2019, Plaintiff John Regan filed a Complaint against the “California State

                                  10   Government,” “California Courts,” and “Does 1 to 100,000,000,” alleging the complaint relates to

                                  11   his father’s probate and that “[d]etails to be amended, provided later.” ECF No. 1. Regan also

                                  12   filed an Application to Proceed In Forma Pauperis. ECF No. 2. On May 15, 2019, the Court
Northern District of California
 United States District Court




                                  13   granted Regan’s in forma pauperis application but found his complaint fails to state a claim on

                                  14   which relief may be granted pursuant to 28 U.S.C. § 1915(e). ECF No. 4. The Court ordered

                                  15   Regan to file an amended complaint addressing the deficiencies identified in the screening order

                                  16   by June 19, 2019, warning him that it would recommend dismissal if he failed to comply.

                                  17          As Regan failed to file an amended complaint, the Court ORDERS him to show cause

                                  18   why this case should not be dismissed for failure to prosecute and failure to comply with court

                                  19   deadlines. Regan shall file a declaration by July 5, 2019. If a responsive declaration is filed, the

                                  20   Court shall either issue an order based on the declaration or conduct a hearing on July 18, 2019 at

                                  21   10:00 a.m. in Courtroom A, 15th Floor, 450 Golden Gate Avenue, San Francisco, California.

                                  22   Notice is hereby provided that failure to file a written response will be deemed an admission that

                                  23   Regan does not intend to prosecute, and the Court will recommend the case be dismissed without

                                  24   prejudice. Thus, it is imperative the Court receive a written response by the deadline above.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 21, 2019

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
